Citation Nr: 9902454	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-30 976	)	DATE
	)
	)                                   

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for non-service connected 
death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The veteran served on active duty as a member of the 
recognized guerrilla service from January 20, 1945 to October 
31, 1945.  He was a member of the Regular Philippine Army in 
November 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a June 1997 decision letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1981.  

2.  The veteran served on active duty as a member of the 
recognized guerrilla service from January 20, 1945 to October 
31, 1945.  He was a member of the Regular Philippine Army in 
November 1945.


CONCLUSION OF LAW

The appellant does not have basic eligibility for nonservice-
connected death pension benefits.  38 U.S.C.A. § 107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.8 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case shows that a document 
from the Service Department, dated in June 1981, verified 
that the veteran served on active duty as a member of the 
recognized guerrilla service from January 20, 1945 to October 
31, 1945.  The document also reflects that the veteran was a 
member of the Regular Philippine Army in November 1945.

The evidence of record includes the veterans death 
certificate.  The certificate shows that the veteran died on 
March [redacted], 1981.  According to the certificate, the cause of 
the veterans death was cardiorespiratory arrest, which was 
due to a pulmonary mass.  

The veterans service medical records include a Personal 
Record of the Army of the Philippines, dated in November 
1945, and a copy of an Affidavit, dated in November 1945.  
According to the November 1945 record, the veteran enlisted 
in the Philippine Army in October 1944.  In addition, 
according to the November 1945 Affidavit, the veteran had 
guerrilla service from January 20, 1945 to September 30, 
1945.  The Board notes that in December 1994, the appellant 
submitted copies of the above documents.  

Service before July 1, 1946 in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
1991 & Supp. 1997); 38 C.F.R. § 3.8(c), (d) (1997).

Service in the Philippine Scouts under section 14 of Public 
Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency or indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b) (West 
1991 & Supp. 1997); 38 C.F.R. § 3.8 (1997).

For this issue, the Board notes that the law, and not the 
evidence, is dispositive on the claim of entitlement to 
nonservice-connected death pension benefits.  That is, for 
basic eligibility for nonservice-connected death pension, 
certain types of service are requisite.  In this case, as 
previously stated, in June 1981, the Service Department 
indicated that the veteran served on active duty as a member 
of the recognized guerrilla service from January 20, 1945 to 
October 31, 1945.  In addition, the appellant was a member of 
the Regular Philippine Army in November 1945.  Therefore, the 
veteran's recognized service does not qualify for basic 
eligibility for pension purposes per the provisions cited 
above.  The Board recognizes that the evidence of record 
includes a November 1945 Personal Record of the Army of the 
Philippines, which shows that the veteran enlisted in the 
Philippine Army in October 1944, and a November 1945 
Affidavit, which reflects that the appellant had guerrilla 
service from January 20, 1945 to September 30, 1945.  
However, the Board is bound by the Service Department's 
certification in determining whether a veteran has recognized 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Moreover, even if the Service Department verified the above 
dates from the Personal Record of the Army of the Philippines 
and the Affidavit, the appellants claim would still be 
denied because the veteran's service would not qualify for 
basic eligibility for pension purposes per the provisions 
cited above.  In light of the absence of qualifying service, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
